Exhibit 10.1

AMENDMENT TO

EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (this “Amendment”) is made and entered
into as of September 27, 2010, by and among NATIONAL COAL CORPORATION, a
corporation organized and existing under the laws of the State of Tennessee,
with its principal place of business at 8915 George Williams Road, Knoxville,
Tennessee (hereinafter referred to as “Operating Company”), NATIONAL COAL CORP.,
a Florida corporation and the sole shareholder of the Company (“Parent” and
together with Operating Company, the “Company”) and DANIEL A. ROLING residing at
12415 Mallard Bay Drive, Knoxville, TN 37922 (“Employee”). Except where
otherwise defined herein, the capitalized terms used in this Amendment shall
have the respective meanings assigned to such terms in the Employment Agreement
(as such term is defined in Recital A below). This Amendment is made with
reference to the following Recitals:

RECITALS

A. Employee, Operating Company and Parent are parties to that certain Employment
Agreement, dated as of May 25, 2006 (the “Agreement”), pursuant to which
Employee is employed as the President and Chief Executive Officer of Parent and
Operating Company.

B. Concurrently with the execution and delivery of this Amendment, Parent is
entering into that certain Agreement and Plan of Merger, dated of even date
herewith, with Ranger Energy Investments, LLC, a Delaware limited liability
company, and Ranger Coal Holdings, LLC, a Delaware limited liability company
(“Merger Sub”), pursuant to which Parent will merge with and into Merger Sub
with Merger Sub being the surviving entity in the merger (the “Merger”). The
Agreement and Plan of Merger, as the same may be amended from time to time after
the date hereof with the approval of Parent’s Board of Directors, is referred to
herein as the “Merger Agreement”.

C. To induce Ranger and Merger Sub to enter into the Merger Agreement and
consummate the Merger and the other transactions contemplated thereby, the
parties hereto desire to amend the Agreement on the terms set forth in this
Amendment.

NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree to
amend the Agreement as follows:

AGREEMENT

1. Termination of Employment Following Merger. Notwithstanding anything in the
Agreement to the contrary, including, without limitation, Section 4.1 thereof,
if the Merger occurs, the Company shall have the right to terminate Employee’s
employment at any time and for any reason upon thirty (30) days advance written
notice to Employee.



--------------------------------------------------------------------------------

2. Severance Benefits Following Merger.

2.1 Notwithstanding anything in the Agreement to the contrary, including,
without limitation, Section 4.3 thereof, if the Merger occurs, Employee shall
not be entitled to any of the severance benefits set forth in Section 4.3(a) of
the Agreement, and the severance benefits set forth in this Amendment shall be
the sole and exclusive benefits to which Employee shall be entitled upon
termination of Employee’s employment for any reason, and which benefits shall
constitute “Severance” within the meaning of the Agreement.

2.2 If the Merger occurs, and Employee’s employment with the Company is
terminated (i) by the Company for any reason other than pursuant to
Section 4.1(b) of the Agreement, (ii) following Employee’s death or disability
pursuant to Section 4.1(a) of the Agreement, or (iii) by Employee for “good
reason” pursuant to Section 4.2(b) of the Agreement, then Employee shall be
entitled to the following severance benefits:

2.2.1 If termination of employment occurs within twelve (12) months following
consummation of the Merger, and Employee executes the Release of Claims in a
form substantially similar to that attached as Exhibit B to the Agreement within
21 days of Employee’s separation and satisfies all conditions to make the
Release of Claims effective, Employee shall be entitled to receive an amount in
cash equal to the product of (a) $750,000 and (b) a fraction with a numerator
equal to the number of days in such twelve (12) month period between (and
including) the date of termination and (including) the last day of such twelve
month period, and a denominator equal to 365 days. Such severance amount shall
be paid to Employee in equal installments from the date of termination until
expiration of the twelve (12) month period at the same time and in the same
manner the Company pays base salary to its other employees.

2.2.2 If termination of employment occurs at any time following the first
(1st) anniversary of consummation of the Merger, Employee shall not be entitled
to receive any severance benefits.

2.3 If the Merger occurs, Sections 4.3(c) and (d) and Section 8.1 of the
Agreement are deleted in their entirety.

2.4 For purposes of clarity, if the Merger occurs, Employee shall not be
entitled to severance benefits if Employee’s employment with the Company is
terminated by the Company pursuant to Section 4.1(b) of the Agreement or by
Employee pursuant to Section 4.2(a) of the Agreement.

2.5 Notwithstanding anything in this Amendment or the Agreement to the contrary,
the Company shall have no liability to Employee or any other person or entity
for any additional tax Employee incurs under Section 409A of the Code on any
amounts payable to Employee upon his separation from service with the Company
regardless of any actions taken or not taken by the Company or Employee to
modify the Agreement to avoid any such liability.

3. Noncompetition. If the Merger occurs, Section 5 of the Agreement is deleted
in its entirety.

 

2



--------------------------------------------------------------------------------

4. Termination of Amendment. If the Merger does not occur on or before
December 31, 2010, or if the Merger Agreement is terminated before such date,
then this Amendment shall be null and void and of no further force or effect,
and the Agreement, without modification by this Amendment, shall control.

5. Miscellaneous. Except as expressly modified hereby, all other terms and
provisions of the Agreement shall remain in full force and effect and are
incorporated herein by this reference; provided, however, to the extent of any
inconsistency between the provisions of the Agreement and the provisions of this
Amendment, the provisions of this Amendment shall control. All references in the
Agreement to “Agreement”, “hereunder”, “hereof”, or words of like import
referring to the Agreement shall mean and be a reference to the Agreement as and
to the extent it is amended by this Amendment. This Amendment may be executed in
multiple counterparts, each of which shall be deemed an original Amendment, but
all of which, taken together, shall constitute one and the same Amendment,
binding on the parties hereto. The signature of any party to any counterpart
hereof shall be deemed a signature to, and may be appended to, any other
counterpart hereof. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TENNESSEE WITHOUT REGARD TO ITS CHOICE
OF LAW PROVISIONS, AS TENNESSEE LAWS ARE APPLIED TO CONTRACTS ENTERED INTO AND
PERFORMED IN SUCH STATE.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date first set forth above.

 

NATIONAL COAL CORP., a Florida corporation By:  

/S/    LES WAGNER        

  Les Wagner Its:   Acting Chief Financial Officer

NATIONAL COAL CORPORATION,

a Tennessee corporation

By:  

/S/    LES WAGNER        

  Les Wagner Its:   Acting Chief Financial Officer  

/S/    DANIEL ROLING        

  Daniel Roling

 

4